         Case 6:19-cr-10060-JWB Document 40 Filed 03/22/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                          Case No. 19-10060-01-JWB

JAIME VILLEGAS-CHAVEZ,

                      Defendant.


                               MEMORANDUM AND ORDER

        This case comes before the court on Defendant’s “Reply to Government’s Response,”

which was docketed as a “motion for cause why immediate deportation should not be granted.”

(Doc. 37.) The motion is fully briefed. (Docs. 38, 39.) The motion effectively asks the court to

reconsider its prior Memorandum and Order (Doc. 36) denying Defendant’s motion for sentence

reduction or, in the alternative, to order Defendant’s deportation. For the reasons stated herein,

the motion is DENIED.

I. Background

       Defendant previously filed a motion for sentence reduction under 18 U.S.C. § 3582, which

the court denied after finding Defendant had not shown the extraordinary and compelling

circumstances required for such a reduction. (Doc. 36 at 4.) The court further found that

consideration of the sentencing factors in 18 U.S.C. § 3553 weighed against any reduction:

       Defendant has currently served less than fifty percent of the sentence imposed in
       this case, which was itself a downward variance from the applicable guideline
       range. He is not a citizen of the United States yet has repeatedly reentered the
       country unlawfully. He has a criminal history that includes violence and firearms
       and the distribution of unlawful drugs. The need for the sentence to reflect the
       seriousness of his offense and to provide just punishment, to protect the public
              Case 6:19-cr-10060-JWB Document 40 Filed 03/22/21 Page 2 of 3




        from further crimes of Defendant, and to promote respect for the law, all weigh
        strongly against the requested reduction in sentence.

(Id. at 6.)

        Defendant’s current motion asserts that he will return to Mexico if released and asks the

court “ to grant his immediate deportation out of the county and or to show how he will be a threat

to the public here in the United States, if he is living in Mexico.” (Doc. 37 at 2.) The court will

consider the request as both a motion to reconsider and a motion to order deportation.

II. Legal Standard

        Although the Federal Rules of Criminal Procedure do not authorize motions for

reconsideration, the Supreme Court and the Tenth Circuit have recognized that such motions are

proper. United States v. Randall, 666 F.3d 1238, 1241-42 (10th Cir. 2011). Motions to reconsider

provide a district court an opportunity to correct its own errors. Id. at 1242 (citation omitted.)

They are subject to the same standards governing civil motions, meaning the grounds for

reconsideration are limited to: 1) an intervening change in the controlling law; 2) new evidence

previously unavailable; and 3) the need to correct clear error or prevent manifest injustice. United

States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014). Such motions “should not be used to revisit

issues already addressed or advance arguments that could have been raised earlier.” Id.

        With regard to deportation, a district court generally lacks the authority to issue a

deportation order. See United States v. Tinoso, 327 F.3d 864, 866 (9th Cir. 2003) (“the authority

to order the deportation or removal of an alien rests exclusively with the Attorney General.”); 8

U.S.C. § 1228(c)(1) (district court may grant order of deportation if it is requested by the United

States Attorney and the Commissioner.)

III. Analysis




                                                 2
          Case 6:19-cr-10060-JWB Document 40 Filed 03/22/21 Page 3 of 3




       Defendant denies that his release could possibly pose a threat to the public in the United

States because he would go to Mexico if released. But as the court previously noted, his history

shows he has repeatedly reentered the United States unlawfully after being deported to Mexico,

and he has committed crimes in the United States that include violence and the distribution of

dangerous drugs. Defendant has shown no clear error or other grounds for reconsideration of the

prior order.

       As for the request for immediate deportation, the court is without authority to make any

such order. Neither the United States Attorney nor the Commissioner has requested such an order.

IV. Conclusion

       Defendant’s “motion for cause why immediate deportation should not be granted” (Doc.

37) is DENIED. IT IS SO ORDERED this 22nd day of March, 2021.



                                            _____s/ John W. Broomes__________
                                            JOHN W. BROOMES
                                            UNITED STATES DISTRICT COURT




                                               3
